Citation Nr: 1711029	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  06-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for the residuals of a fistulotomy.

3.  Entitlement to service connection for residuals of a cold injury to the bilateral hands.

4.  Entitlement to service connection for residuals of a cold injury to the left foot.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to March 1995 and from March 2004 to December 2004.  He had additional service in the Louisiana Army National Guard.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) RO in St. Louis, Missouri, on behalf of the RO in New Orleans, Louisiana.  In that decision, the St. Louis RO granted service connection for the residuals of a fistulotomy and assigned a noncompensable evaluation effective from December 22, 2004.  The St. Louis RO also denied service connection for the residuals of cold injuries to the bilateral upper and lower extremities and PTSD.  The Veteran appealed that decision.

In a May 2006 rating decision, the New Orleans RO granted service connection for the residuals of a cold injury to the right foot and assigned a noncompensable evaluation, effective from December 9, 2004.  The Veteran did not submit a notice of disagreement with that decision.  Therefore, that issue no longer remains on appeal.  

In an October 2006 rating decision, the RO increased the evaluation for the residuals of a fistulotomy to 10 percent, effective from June 6, 2006.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of increased evaluation for the residuals of a fistulotomy remained on appeal.

In a March 2009 rating decision, the RO granted service connection for an anxiety disorder and assigned a 50 percent evaluation, effective from January 6, 2009.  The issue for service connection for PTSD remained on appeal.

In March 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the record.  In September 2012, the Board notified the Veteran of the fact that the Veterans Law Judge that conducted that hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing. See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).   However, in October 2012, the Veteran indicated that he did not want an additional hearing.

In May 2011, the Board remanded the claims for service connection for residuals of cold injuries to the left foot and bilateral hands; service connection for PTSD; an initial compensable evaluation for residuals of a fistulotomy prior to June 6, 2006; and an initial evaluation in excess of 10 percent for residuals of a fistulotomy, on or after June 6, 2006, for further development.  The case was returned to the Board for appellate review.

In a December 2012 decision and remand, the Board denied entitlement to service connection for residuals of a cold injury of the bilateral hands and denied entitlement to an initial evaluation in excess of 10 percent for residuals of a fistulotomy on or after June 6, 2006.  The Board increased the evaluation for the residuals of a fistulotomy from noncompensable to 10 percent, effective from December 22, 2004.  The Board also remanded the issues of service connection for an acquired psychiatric disorder, to include PTSD, and service connection for a cold injury to the left foot for further development.  

The Veteran appealed the portion of the December 2012 decision that denied entitlement to service connection for residuals of a cold injury of the bilateral hands and to an initial evaluation in excess of 10 percent for residuals of a fistulotomy to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 memorandum decision, the Court set aside the portion of the December 2012 decision that denied entitlement to service connection for the residuals of a cold injury of the bilateral hands and to an initial evaluation in excess of 10 percent for the residuals of a fistulotomy and remanded the matters to the Board for compliance with its decision.

Thereafter, in a July 2013 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD with a depressive disorder (previously rated as an anxiety disorder) and assigned a 70 percent evaluation, effective from May 15, 2013.  The AMC also effectuated the pertinent portion of the December 2012 Board decision and increased the evaluation for the residuals of a fistulotomy to 10 percent from December 22, 2004.  

In an October 2013 decision, the Board denied entitlement to service connection for residuals of a cold injury of the left foot and remanded the TDIU issue for further development.  The issue of entitlement to TDIU has been returned to the Board for appellate review.

The Veteran appealed the portion of the October 2013 Board decision that denied service connection for the residuals of a cold injury to the left foot to the Court.  In February 2014, the Veteran's attorney and the VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Partial Remand (Joint Motion) requesting that the Court vacate that portion of the October 2013 decision denying service connection for residuals of a cold injury of the left foot and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in February 2014, granting the Joint Motion and returned the case to the Board.

In May 2014, the Veteran submitted a notice of disagreement with the July 2013 rating decision in which the AMC granted service connection for PTSD and assigned a 70 percent evaluation, effective from May 15, 2013.  Specifically, the Veteran disagreed with the effective date and the evaluation assigned.  Thereafter, in a July 2014 rating decision, the RO granted an earlier effective date of December 22, 2004 (the date of the original claim for service connection), for the assignment of the 70 percent rating.  Therefore, the earlier effective date issue no longer remains on appeal.

A February 2016 supplemental statement of the case listed the PTSD issue on appeal as entitlement to an initial evaluation in excess of 50 percent prior to March 15, 2013, and in excess of 70 percent from March 15, 2013.  However, the Board notes that, in the July 2014 rating decision, the RO assigned a 70 percent evaluation for PTSD, effective from December 22, 2004.  Therefore, the issue has been recharacterized on the introduction page.

In September 2014, the Board remanded the issues of entitlement to service connection for residuals of cold injuries to the bilateral hands and left foot and an initial evaluation in excess of 10 percent for the residuals of a fistulotomy, for further development.  These matters have since been returned for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for cold injuries of the bilateral hands and left foot and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of total occupational and social impairment.

2.  The Veteran's residuals of a fistulotomy have been manifested by occasional involuntary bowel movements, necessitating wearing of a pad.  He does not have extensive leakage and fairly frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial evaluation of 30 percent, but no higher, for impairment of sphincter control have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Codes 7335, 7332 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121. Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD and residuals of a fistulotomy.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  With the exception of the identified records discussed below, the Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

The Board notes that the Veteran has identified additional outstanding treatment records that have not been obtained and associated with the record.  Specifically, during an August 2011 VA examination, the Veteran reported that he was treated for his status-post fistulotomy disability in January 2008 at a private hospital.  In the January 2014 memorandum decision, the Court noted that VA became aware of the existence of the January 2008 private medical records during the August 2011 VA examination, and the records were clearly relevant to the Veteran's level of disability.  The Court remanded the case to the Board for further development with specific directions to notify the Veteran that he should submit the January 2008 private medical records or sign a release authorizing VA to obtain them.  

Thereafter, in September 2014, the Board remanded the case and directed the AOJ to request that the Veteran provide as much detail as possible, such as the name, address, and dates of treatment of the private hospital at which he was treated for the residuals of a fistulotomy in January 2008.  In July 2015, the RO sent a letter to the Veteran requesting identifying information pertaining to treatment in January 2008, as directed in the September 2014 remand.  In August 2015, the Veteran responded and authorized VA to obtain private medical records from University Health Conway, Saint Francis Medical Center, and a private proctologist.  In a November 2015 report of contact, the RO noted that the phone number and address for the private proctologist that were submitted by the Veteran were inaccurate.  Therefore, that records request was closed.  In December 2015, the RO notified the Veteran that records were requested from University Health Conway, Saint Francis Medical Center, and the private proctologist.  The RO also noted that it was ultimately the Veteran's responsibility to submit relevant evidence for consideration in support of his claim, and he was encouraged to contact the private providers to ensure that the requested records were sent to the RO as soon as possible.  The RO informed the Veteran that, unless they heard from the Veteran, VA would decide the claim as soon as all attempts to obtain the records had been made.  Thereafter, the RO received private treatment records from Saint Francis Medical Center and University Health Conway.  While the RO did not obtain records from the private proctologist, the Board notes that the Veteran did not provide an accurate address or telephone number for the physician.  The Veteran and his representative were advised of this fact in a February 2016 supplemental statement of the case, but they have not provided any further information.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted. 38 C.F.R. § 3.159(c)(1).  Therefore, the Board also finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.

In addition, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA rectum and anus examinations in January 2005, August 2011, and July 2015; a VA mental disorders examination in April 2009; and VA PTSD examinations in May 2013 and August 2015.

As discussed below, the Board finds that the VA examinations in this case are adequate, as the examiners fully addressed the rating criteria that are relevant to rating the Veteran's PTSD and residuals of a fistulotomy.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD or residuals of a fistulotomy since he was last examined in July 2015 and August 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

With regard to the September 2014 remand, the Board finds that the AMC substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  As discussed above, the AMC contacted the Veteran to obtain identifying information concerning the Veteran's treatment for the residuals of a fistulotomy in January 2008.  The Veteran identified private treatment providers and authorized the release of records from those providers.  Thereafter, with the exception of the private proctologist discussed above, the records were obtained and associated with the record.  Thus, there was compliance with the September 2014 remand directives. 

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  Specifically, the Veteran was asked about any private treatment for his PTSD and residuals of a fistulotomy.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran's PTSD and fistulotomy symptomatology were identified and discussed.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Moreover, there has been no allegation otherwise.  Indeed, the Veteran was offered the opportunity to testify at a second hearing, but he declined.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The Veteran's PTSD is currently assigned a 70 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for a 100 percent evaluation for his PTSD. 38 C.F.R. § 4.7.  

As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence of record does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms.  However, throughout the appeal period, the Veteran has not been shown to have total occupational or social impairment.  

As to social impairment, the evidence suggests that he maintained relationships with his family throughout the appeal.  Specifically, he stated that he was "very close" with his four children (see February 2006 VA treatment note), and he has lived with his family at his mother's house during the appeal (see October 2005 VA treatment, January 2015 VA treatment note, August 2015 VA examination report). 
During the August 2015 VA examination, he described a contentious relationship with his mother despite intermittently living with her since 2005.  He also indicated that he did not get along with his brothers and nephew.  Although he noted that he had problems within his family (see February 2006 VA treatment note, February 2015 VA treatment note), he also stated that he saw his two youngest daughters several times per week; he visited with his uncle every week; and he continued to talk to his mother, father, younger brother, and two sisters on a weekly to quarterly basis. See April 2009 VA examination report, May 2013 VA examination report.

The Board also notes that the Veteran had numerous relationships since service.  During an April 2009 VA examination, the Veteran indicated that he had married his high school girlfriend after living with her for two years during the appeal period.  He separated and divorced from at least one wife during the appeal period (see October 2005 VA psychiatry treatment note), and he reported that he did not date (see March 2007 Vet Center intake assessment).  However, he also indicated that he had an ongoing relationship with a girlfriend. See November 2014 VA treatment note.  During an August 2015 VA examination, he described two brief marriages and a relationship with a girlfriend that recently ended.  

During an April 2009 VA examination, the Veteran reported that he had no friends.  In addition, in July 2008 Vet Center treatment notes, the Veteran stated that he was defensive with others and used anger to avoid emotional relationships.  However, during a May 2013 VA examination, he stated that he saw a few military friends at barbeques and played dominoes with them once per month.  In an August 2014 VA treatment note, the Veteran reported that he had one friend that he could "release and talk to a little bit."  During the August 2015 VA examination, the Veteran also reported that he was a member of the American Legion and that he attended church.  

Although he has had a degree of social impairment, the evidence shows that the Veteran has maintained some relationships with family and friends throughout the appeal.  Thus, it cannot be said that the Veteran has had total social impairment.  

Concerning occupational impairment, the evidence suggests that the Veteran was employed for a majority of the appeal period.  In a January 2005 VA general medical examination and in a July 2005 VA treatment note, the Veteran indicated that he completed three years of college education and that he worked as a mortgage financier at a local mortgage company.  In a December 2006 Vet Center treatment note, the Veteran indicated that he was employed as a senior operation analyst.  In a March 2007 Vet Center intake assessment, the Veteran reported that he worked at Morgan Chase for nine years.  In an August 2011 VA rectum and anus examination, the Veteran indicated that he worked as a senior operations supervisor at Morgan Chase from June 1999 until he was laid off in December 2008.  However, in an earlier VA mental health note, the Veteran had indicated that his job was at risk due to cut backs and because his department was "top heavy."  During the August 2015 VA examination, he stated that he felt he was "side lined" and prejudiced at Morgan Chase because they kept putting him in dead end jobs and moving him around.  

Following his employment at Morgan Chase, the Veteran reported that he attended classes at a state university in spring and summer 2010 and that he worked as a substitute teacher in December 2010 for three years. See August 2011 VA examination report, May 2013 VA examination report, and August 2015 VA examination report.  

More recently, the Veteran worked at a local post office.  He stated that he left his full-time substitute teaching position for a better opportunity with the postal service in 2012, but he continued teaching part-time. See August 2015 VA examination report.  In January 2013, the Veteran's supervisor at the main post office branch recommended that the Veteran resign from his job as a clerk. See January 2015 VA treatment note.  In a May 2013 VA treatment note, the Veteran related that he was continuing to teach as a substitute teacher, had been interviewing for jobs, and had an interview scheduled for another postal position at the same branch of the post office that he previously worked.  In a May 2014 VA treatment note, the Veteran indicated that he was working one day per week for the post office and that there was potential for his hours to increase as other employees retired.  He also stated that he resigned from his part-time teaching position because he perceived that he was being used as an "educated security guard."  In a June 2014 VA treatment note, the Veteran explained that he resigned his position as a clerk at the post office in May 2013 and began working as a rural carrier in June 2013.  He stated that the role suited him because he liked getting out on the road and enjoyed some of the customer-postman relationships that he developed.  He stated that he worked four days that week.  In an August 2014 VA treatment note, the Veteran reported that he averaged one day of work per week and regularly drove a postal route on Mondays, but he filled in for other carriers on Saturdays.  In a November 2014 VA treatment note, the Veteran related that his work hours had decreased due to decreased requests by full-time postal carriers for him to fill in for them.  In a December 2014 VA treatment note, the Veteran indicated that he was planning on filing a grievance with his post office supervisor for creating a hostile work environment.  In a March 2015 VA psychiatry note, the Veteran indicated that he was working and increasing his job duties.  During the August 2015 VA examination, the Veteran noted that he was fired from his job at the post office because he had a car accident while driving a postal truck on a delivery route, but he had a pending case to get his job back.  

In addition, the Veteran reported that he had completed his Bachelor's degree in criminal justice. See August 2015 VA examination report.  He graduated from a state university in January 2014, and he planned on pursuing a Master's degree, possibly in criminal justice or public administration. See July 2014 and August 2014 VA treatment notes.  His plan was to maintain a flexible, part-time position with the post office and pay down some debt, so he could attend graduate school. See July 2014 VA treatment note.  

The Veteran has indicated that his symptoms impacted his employment during the appeal.  For instance, in a January 2006 VA treatment note, he reported that he had provided notice at his sales associate job because he felt like he had to be "constantly on the defensive" and he felt threatened by "aggressive customers."  In addition, in a September 2006 VA treatment note, the Veteran stated that he felt that he was not productive at work and that he was thinking about taking a medical leave of absence from work because he needed a break so he could "rest up to keep fighting some more."  A December 2006 VA treatment note indicated that the Veteran took one week off from work to rest.  During the August 2015 VA examination, the Veteran reported that he did not have any problems with attendance while working at the post office.  He did describe a long history of personality clashes and lack of trust in others.  

Although the Veteran may have had some degree of occupational impairment, the evidence shows that the Veteran has maintained employment throughout much of the appeal.  Moreover, to the extent that the Veteran worked only part-time, it appears that his work schedule was based on the availability of work and his desire to attend school rather than based on limitation resulting from his PTSD. Thus, it cannot be said that the Veteran has had total social impairment.  

In addition, the May 2013 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The August 2015 VA examiner also opined that the Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity.

The Veteran's PTSD symptoms, when taken together, do not more nearly approximate both total social and total occupational impairment as required to warrant a 100 percent rating. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 53 to 60.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  GAF scores assigned are but one factor for consideration in a rating, but the Board does note that the Veteran's GAF scores in this case do not suggest that the Veteran's symptomatology and impairment warrants an evaluation in excess of 70 percent.  Nevertheless, while considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent disability rating for the entire period on appeal.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any time during the appeal period. See 38 C.F.R. § 4.130, Diagnostic Code 9433.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.


Fistulotomy

In this case, the Veteran has contended that he is entitled to an increased rating for the residuals of a fistulotomy.  He is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7335.

Diagnostic Code 7335 pertains to a fistula in ano and indicates that the disability be rated as impairment of sphincter control. See 38 C.F.R. § 4.114, Diagnostic Code 7335.

Under Diagnostic Code 7332, a 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  A 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent evaluation is warranted for complete loss of sphincter control.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating of 30 percent for residuals of a fistulotomy.  However, the Board also finds that the Veteran is not entitled to an initial evaluation in excess of 30 percent for the entire period on appeal.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, is more consistent with a 30 percent rating throughout the period on appeal. 

An October 2004 private operative report shows that the Veteran was treated for anal pain.  The surgeon performed an incision and drainage of an abscess, rigid proctoscopy, and anal fistulotomy.  The postoperative diagnoses were anal fistula and perirectal abscess.  In the operative report, the surgeon noted that the Veteran underwent a right lateral internal anal sphincterotomy during service.  He complained of pain in the perianal area for several days.  He also described increased pain following bowel movements, but denied any abdominal pain.  The Veteran further indicated that he had chronic diarrhea for over four to five months and had approximately four or five stools per day.  He denied having any incontinence, except for occasional fecal urgency with slight soiling of his undergarments.  

During a January 2005 VA general medical examination, the Veteran indicated that he had an anal fissure in September 2004 and a fistulotomy in October 2004.  A rectal examination was normal.  The examiner noted that the Veteran had a well-healed fistula incision at the coccyx and no hemorrhoids or ulcerations.  The diagnosis was status post anal fissure and fistulotomy with no evidence of recurrence.  

During a January 2005 VA rectum and anus examination, the Veteran reported having normal sphincter control.  The examiner noted that there was no evidence of fecal leakage or involuntary bowel movements, and the Veteran denied having any bleeding or thrombosed hemorrhoids.  A physical examination showed no evidence of fecal leakage or bleeding, and he had no recurrence of any fissures or hemorrhoids. The diagnosis was status post anal fissure and fistulotomy with no evidence of recurrence.  

In a January 2006 VA treatment note, the Veteran complained of occasional episodes of diarrhea associated with stress and nerves.  

In a June 2006 substantive appeal, the Veteran stated that he had persistent leakage that increased in warm weather.

A June 2006 private emergency department note indicated that the Veteran presented with complaints of blood in his stool.  He reported that he had complications from anal fissure surgery and a fistulotomy.  He stated, "I went to the bathroom and my shorts and stool were full of blood."  He also indicated that he had difficulty controlling his bowel movements.  An examination revealed no anal fissures or fistulae.  The Veteran had good sphincter tone, and there was no blood in his stool or rectal vault.  The examining physician stated that there was no current fissure, but there was evidence of old scarring at the rectum.  She recommended that the Veteran follow-up with his private proctologist for a more thorough examination.

In a June 2006 VA treatment note, the Veteran complained of a sore, itching, burning rectum for one week with sporadic, occasional bleeding from the rectum with wiping.  He indicated that he was treated at a private emergency room the prior day and was told that he had an anal fistula around scar tissue from a previous surgery.  A physical examination revealed anal fistula tracts with external openings within three centimeters of the anal verge.  The diagnosis was an anal fistula.  

During a June 2006 VA general surgery consultation, the surgeon noted that the Veteran had a history of a fissurectomy with sphincterotomy in September 2004 with subsequent infection and emergent fistulectomy in October 2004.  The surgeon indicated that the Veteran presented in June 2006 with continued ano/rectal complaints.  He stated that he had soilage of his underwear for 18 months and had diarrhea with exacerbations of anxiety attacks.  The Veteran also had pain in the right aspect of his anus and complained of hard stools and painful defecation.  He had occasional bleeding after bowel movements.  No hemorrhoids or fissures were noted on examination.  No fistulae openings were observed, and the area was not tender to palpation of the anus.  A superficial erosion was noted at 9 o'clock.  The diagnosis was likely a recurrent anal fissurectomy.

In an October 2007 private emergency department note, the Veteran complained of rectal pain with a swollen, painful anal fissure.  He indicated that he had no bleeding.  A physical examination revealed a four centimeter abscess at the two o'clock position that was tender to palpation.  The diagnosis was an abscess of the right buttock.

A March 2008 VA colonoscopy showed no evidence of inflammatory bowel changes, no evidence of fissures, and no inflammatory bowel disease.  

During the March 2011 Board hearing, the Veteran testified that he had some leakage, but later in the hearing, he reported that he had constant leakage, especially during warm weather.  He stated that he had lost control of his sphincter muscle after repeated procedures.  The Veteran also testified that he wore sanitary napkins at times to keep his underwear clean, especially in the summer months.  He further indicated that he had a hemorrhoid due to stress, strain, and improper treatment.  In addition, he related that he had diarrhea that was exacerbated by his psychiatric disability.  Specifically, he stated that he had irritable bowel syndrome when he was stressed.  He indicated that, when he had diarrhea and repeated defecation, it aggravated his anal fissures.

During an August 2011 VA rectum and anus examination, the Veteran indicated that he had two incision and drainage procedures of rectal abscesses since his separation from service.  He stated that he had loose stools that caused him to soil his underwear, but he denied having to wear diapers for incontinence of stool.  He reported that he had a "slight problem" and wore a sanitary napkin approximately once per month to prevent fecal soiling in his pants.  The examiner noted that the Veteran had a small external hemorrhoid at nine o'clock that was not prolapsed or thrombosed.  He also indicated that the Veteran had a very small healed scar at three o'clock.  There were no rectal masses and no evidence of bleeding on rectal examination.  The examiner opined that the Veteran had slight impairment of sphincter control without leakage.  She noted that the Veteran was not wearing a pad during the examination and that he self-reported episodes of fecal leakage at least once per month.  Moreover, the examiner noted that the surgeon who evaluated the Veteran in April 2008 attributed the fecal soiling to a lack of bulk in the Veteran's stool.  The examiner concluded that the Veteran did not have fecal leakage as a residual of his right lateral anal sphincterectomy surgery or his anal fistula surgery in 2004.  

In a May 2013 VA treatment note, the Veteran reported that he had diarrhea and a queasy gastrointestinal system.  He noted that greasy foods were problematic for him, and it was recommended that he discuss his digestion issues with a physician, as an evaluation for a gall bladder issue may be warranted.

In a September 2014 VA treatment note, the Veteran indicated that he felt sick to his stomach or had diarrhea anytime he ate.

During a July 2015 VA rectum and anus examination, the Veteran reported that he had recurrent symptoms of frequent loose stools and anal pain during defecation that were exacerbated by his PTSD.  He denied having any incontinence, except for fecal urgency which might result in slight soiling of his undergarments.  He also denied any bleeding or bright red blood from his rectum.  He indicated that he was asymptomatic at the time of the examination.  The examiner noted that the Veteran had an anal or perianal fistula with slight impairment of sphincter control without leakage.  

As noted above, a 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  The January 2005 VA examiner's report indicated that there was no evidence of fecal leakage or involuntary bowel movements, and the August 2011 and July 2015 VA examiners stated that the Veteran had slight impairment of sphincter control without leakage.  However, the Veteran has indicated that he has occasional involuntary leakage that necessitated the use of a sanitary pad to prevent soiling his underwear. See October 2004 private operative report, March 2011 Board hearing testimony, and August 2011 VA examination report.  The Board finds that these statements support a 30 percent evaluation for the period on appeal. Thus, resolving the benefit of the doubt in favor of the Veteran, the Board concludes that he is entitled to a 30 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.

Nevertheless, the Board finds that the record does not demonstrate that the Veteran's residuals of a fistulotomy are consistent with a 60 or 100 percent rating during the appeal period.  There is no evidence of extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control.  Rather, he has related that he had occasional fecal urgency and normal sphincter control. See October 2004 private operative report (occasional fecal urgency), January 2005 VA rectum and anus examination (Veteran reported normal sphincter control), January 2006 VA treatment note (Veteran complained of occasional episodes of diarrhea associated with stress and nerves), August 2011 VA examination (Veteran reported that he had a "slight problem" and approximately once per month he wore a sanitary napkin to prevent fecal soiling in his pants).  In this case, the record does not demonstrate that the Veteran's residuals of a fistulotomy are consistent with a 60 percent rating or higher during the appeal period, to include consideration of the Veteran's lay statements, VA treatment records, private treatment records, and VA examinations.  

Accordingly, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 30 percent disability rating for the entire appeal period.  The criteria for the next higher rating of 60 percent have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.114, Diagnostic Code 7332.  Therefore, the Board finds that the Veteran's residuals of a fistulotomy warrant a 30 percent rating, and no higher, for the entire appeal period.


Extraschedular Consideration 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD or residuals of a fistulotomy are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which include some social and occupational impairment and occasional involuntary bowel movements.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes.  Indeed, the rating criteria for mental disorders contemplate the overall effect of all of his symptomatology on his occupational and social functioning. 

Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

Finally, the Board notes that, under the Federal Circuit Court's recent holding in the case of Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not asserted otherwise.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD and residuals of a fistulotomy under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 70 percent for PTSD is denied. 

Subject to the law and regulations governing the award of monetary benefits, an initial 30 percent evaluation for the residuals of a fistulotomy, but no higher, is granted.


REMAND

The Board notes that the Veteran has identified additional outstanding service treatment records that have not been obtained and associated with the record.  Specifically, in various statements throughout the record, the Veteran has reported that he was treated for frostbite and cold weather injuries at a base hospital in January 1995. See, e.g., January 1995 service treatment note, January 2005 and September 2011 VA examination reports, and March 2011 hearing testimony.  Moreover, in the January 2014 memorandum decision and the February 2014 Joint Motion, the Court remanded the case and directed the Board to attempt to obtain these records.  

In September 2014, the Board remanded the case and directed the AOJ to request that the Veteran provide as much detail as possible on the name, address, and dates of treatment of the private hospital at which he was treated for residuals of a cold injury in January 1995.  Thereafter, in July 2015, the RO sent a letter to the Veteran requesting identifying information pertaining to treatment at a private hospital in January 1995, as directed in the September 2014 remand.  The Veteran's response did not include any reference to the January 1995 treatment.  However, upon review of the record, the Board notes that the Veteran did not report that he was treated at a private hospital for his cold injuries in January 1995, as suggested in the September 2014 remand.  Rather, during the March 2011 hearing, the Veteran testified that he incurred his cold weather injuries during a blizzard in 1995 during advanced individual training (AIT) at Fort Leonardwood, Missouri.  He reported that he fell while marching across a field that was covered in snow to his waist.  He stated, "And I was immediately taken out of formation and put on an emergency unit truck, and taken to the base hospital.  And I was hospitalized for a week with frostbite and cold weather injuries sustained during that time." See March 2011 Board hearing transcript, p. 11.  Therefore, the AOJ should conduct a search for any in-service hospitalization records. 

In September 2014, the Board also directed the AOJ, if the January 1995 hospital records were obtained and considered relevant, to request a medical opinion from an appropriately qualified physician as to whether it is at least as likely as not that the Veteran has residuals of a cold injury of the hands and/or left foot that were incurred in service or were otherwise related to service.  While the January 1995 hospital records were not obtained, the Veteran was provided with a VA cold injury residuals examination in July 2015.  The examiner noted that the Veteran's service treatment records noted symptoms of cold weather blisters beginning in January 1995.  During the VA examination, the examiner noted that the Veteran had an ingrown toenail on his left foot associated with a callus on his left heel and that the Veteran reported that he sweats profusely.  However, the examiner did not provide an opinion that addressed the etiology of the claimed bilateral hand or left foot disorder.  

In addition, the Board notes that the Veteran has argued that service connection for his bilateral hand disorder should be granted based on a January 2005 VA examiner's diagnosis of "status post cold injury with residual symptoms of excessive sweating in the hands." See January 2014 Court memorandum decision, p. 3.  The record also includes a September 2011 VA examination report in which the examiner noted that the Veteran had subjective symptoms of excessive sweating, numbness, tingling, and arthritic pain, and diagnosed "no [current] residual of the bilateral hands as a result of the cold weather exposure."  The July 2015 VA examiner did not address either of the previous VA examinations in his report.  On remand, the AOJ should obtain a clarifying opinion to determine the etiology of the Veteran's claimed residuals of a cold injury of the bilateral hands and left foot.  

Finally, as a decision on the service connection claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact National Personnel Records Center (NPRC), Records Management Center (RMC), or any other appropriate location to request records of a January 1995 hospitalization for the treatment of frostbite and cold injuries at the base hospital at Fort Leonardwood, Missouri.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the any inpatient records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hands and left foot.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records.  This request should specifically include all records from the Shreveport VAMC for treatment since June 2016.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the July 2015 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hand and left foot disorders.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has a current bilateral hand disorder and left foot disorder due to cold injuries incurred while marching through snow-covered fields during a blizzard in January 1995 at Fort Leonardwood, Missouri.  

The examiner should specifically consider service treatment records dated in January 1995 and March 1995 that reflect that the Veteran complained of cold-related symptoms.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a bilateral hand disorder that manifested in service or that is otherwise causally or etiologically related to his military service, including his duties and cold exposure therein.

The examiner should also state whether it is at least as likely as not that the Veteran currently has a left foot disorder that manifested in service or that is otherwise causally or etiologically related to his military service, including his duties and any cold exposure therein.

The examiner should specifically consider the January 2005 and September 2011 VA examiner's opinions and the Veteran's contention that his excessive sweating is a residual symptom of his cold injuries during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.   

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


